IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            July 1, 2008
                                     No. 08-20034
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk


NEDAL OTHMAN

                                                  Plaintiff-Appellant
v.

MICHAEL CHERTOFF, SECRETARY, DEPARTMENT OF HOMELAND
SECURITY; EMILIO GONZALEZ; SHARON HUDSON; ROBERT
MUELLER

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                   (07-MC-532)


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Nedal Othman appeals the district court’s December 13, 2007, order
denying his requests for entry of final judgment and attorney’s fees. The district
court did not enter a separate document pursuant to Federal Rule of Civil




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-20034

Procedure 58, nor is it otherwise clear that the district court’s order is a final
judgment in this matter.
      While neither party raises this issue, we have an obligation to satisfy
ourselves as to our own jurisdiction. Energy Mgmt. Corp. v. City of Shreveport,
397 F.3d 297, 301 n.2 (5th Cir. 2005). We conclude that we should order a
limited remand to allow the district court to indicate whether the order of
December 13, 2007, was intended to be the final judgment in this case, and if
not, for the court to determine whether or not it now will enter a final judgment.
      IT IS ORDERED that a limited remand occur for the district court to enter
an order or judgment as indicated. Proceedings on this appeal are stayed
pending the receipt of the district court’s order or other response.
      REMANDED for proceedings consistent with this order.




                                        2